Citation Nr: 0605256	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  98-10 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to March 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.  In February 
2002, the veteran testified before a Hearing Officer at the 
RO.  
In June 2004, the Board remanded this matter for further 
development.  


FINDING OF FACT

Medical evidence of record tends to indicate, to the extent 
necessary, that the veteran sustained shoulder injuries 
during active duty, which currently persist.  


CONCLUSION OF LAW

Service connection for right and left shoulder disabilities 
is warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable outcome below, VA's application of the 
Veterans Claims Assistance Act of 2000 (VCAA) , 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), need not be assessed.  

Laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).  

Analysis

In compliance with 38 U.S.C.A. § 7104, and Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000), a complete review of 
the entire record requires that any doubt be resolved in the 
veteran's favor concerning resolution the two pending claims.  

In terms of a historical perspective, the veteran's service 
medical records indicate that in October 1977 he was involved 
in accident when a steam valve blew up in his face.  
Treatment notes indicate that the veteran evacuated to 
another ship, and he suffered, among other things, a 2nd 
degree burn to the right trapezoidal area.  

Shortly after leaving military service, the veteran began 
seeking compensation for the residual disabilities from the 
accident.  An October 1980 rating decision, for example, 
service-connected a bilateral eye injury including 
photophobia, corneal scar left eye, and blepharitis both 
eyes, with a 10 percent disability evaluation.  A September 
1995 rating decision service-connected loss of sense of smell 
(10 percent rating), and nerve damage to face and ears (10 
percent rating), as due to the in-service steam valve 
accident.  

In October 1996, the veteran filed a claim of service 
connection for residuals of a right shoulder injury.  In 
support of the claim, the veteran submitted an October 1996 
letter from Marcus L. Pollard, M.D., who had recently 
arthroscoped the veteran's right shoulder.  Dr. Pollard 
stated that the veteran continued to experience multi 
directional shoulder instability.  

A January 1996 letter from Kenneth P. Butters, M.D., stated 
that the veteran thought an accident in the Navy may have 
been somewhat responsible for right shoulder problems.  The 
veteran reported that he had sustained a left shoulder AC 
separation last year as a result of racing motorcycles and 
cars.  Another private treatment record noted that the 
veteran had a history of right shoulder injury on several 
occasions, including as a teenager when dirt biking.  

A September 1996 letter from Paul M. Puziss, M.D., contained 
the veteran's report that he could not recall any specific 
trauma way back that could have started his shoulder 
dislocations.  The veteran stated that the left shoulder was 
not as bad as the right.  

After a February 1997 rating decision denied service 
connection for a right shoulder disability, the veteran filed 
a notice of disagreement and additionally sought service 
connection for a left shoulder disability.  The veteran 
stated that his review of his service medical records showed 
that they were incomplete-particularly, the file did not 
contain the evidence from his month on the USS Constellation 
for treatment from the accident.  The veteran attached a 
duplicate service medical record that shows the veteran had 
been evacuated on October 12, and returned to duty on 
November 11.  

In response to the veteran's concern about missing records, 
the RO instituted additional searching, and the NPRC stated 
that it had no other records concerning the veteran.

After a July 1997 rating decision denied service connection 
for a left shoulder disability, the veteran's notice of 
disagreement detailed his in-service accident.  The veteran 
stated that when the steam valve exploded, the pressure threw 
him about ten feet across the room into the forward bulkhead.  
The veteran stated that he felt his left shoulder disability 
was secondary to the right shoulder.  Additionally, an 
attached letter from Dr. Butters (dated April 1997) stated 
that the veteran and his wife had clarified the history that 
the veteran's injury came from a 1977 Navy boiler explosion.

A January 1998 treatment noted from Dr. Puziss indicated that 
the veteran had informed him of his claim with VA.  Dr. 
Puziss commented that it was not known how much the veteran 
injured his shoulders because VA records had apparently been 
lost.  The veteran stated that a year after the in-service 
accident he had started having shoulder problems bilaterally.  
Dr. Puziss suspected that the veteran had had some form of 
trauma to both shoulders, superimposed upon a pre-existing 
multi-directional instability, which was slowly worsening 
over time.

At a June 1998 VA examination, with claims file review, the 
veteran reported that he had a lot of pain in the trapezius 
muscles, and glenohumeral joint.  He recounted the in-service 
accident.  The examiner stated that both of the veteran's 
shoulders had a history of instability for many years, 
starting in the military or soon after.  

At a February 1999 VA examination, with claims file review, 
the examiner referred to the veteran's medical history in the 
June 1998 report.  The examiner noted that he had been asked 
to comment on whether the shoulder problems related to an 
explosion in the military.  The examiner noted that there was 
a history of an explosion of a steam valve in about 1977, and 
the veteran had not recalled any dislocation or instability 
until about 1980 or 1981.  Therefore, the examiner concluded 
that the instability was probably not related to the 
explosion injury.  If it were related, the instability 
problems would have started sooner after the explosion 
injury.  The examiner noted that there was a history that 
pain started after the explosion injury, which involved 
trapezius muscle and joints; as such, pain was probably at 
least partly secondary to the explosion injury.  The examiner 
further opined that 100 percent of the instability was not 
related to the explosion injury, and 60 percent of the 
chronic pain problems were related to the explosion.  
Further, 40 percent of the chronic pain problems related to 
factors other than the explosion, including surgeries for 
instability.

At an April 2002 VA examination, the examiner referenced the 
prior assessments and opinions.  The examiner noted that 
service medical records and other medical records had not 
documented any problems with shoulder until later.  The 
examiner stated that the right shoulder burns from the steam 
explosion had not caused or materially contributed to the 
recurrent dislocation, tendinitis, trapezius strain, adhesive 
capsulitis, glenohumeral joint scarring, or frozen shoulder.  
It was conceivable that the trauma to the shoulders at the 
time of the steam burn episode contributed to those problems.  
The examiner sought additional orthopedic examination to 
determine whether trauma caused the shoulder problems.   

The record contains a September 2002 letter from a former 
service member colleague.  He recounted the in-service 
accident, and that the veteran had been transferred to a 
carrier for further medical treatment involving the shoulder.  

In April 2003, the veteran underwent a VA examination with 
claims file review, and was diagnosed as having 
multidirectional instability, bilateral shoulders.  The 
examiner noted that if the veteran had been pushed backwards, 
it would have been the anterior part of the shoulder that was 
injured.  The examiner stated that nobody had described 
anterior shoulder disability without mentioning the posterior 
shoulder, and the shoulder joint in general, was unstable, so 
there was a difference between what one would expect from 
this injury, and that of the diagnosis of multidirectional 
instability, which was usually something a patient was born 
with.  The examiner also stated:  "Couple with this thought 
process the lack of complaint early on about shoulder 
problems in the service records."  Thus, the examiner noted 
that he had not been asked to make a decision medically 
whether or not the shoulder joint problem was a primary 
problem, but with what was known from the current 
examination, and his medical records, probably it was not 
related.  

An August 2003 rating decision granted service connection for 
post-traumatic stress disorder (PTSD) as due to the in-
service accident, and assigned a 70 percent disability 
evaluation.  An April 2005 rating decision granted 
entitlement to individuality employment benefits.  

Upon Board remand, the RO obtained records from the Social 
Security Administration (SSA), which contained a March 2001 
treatment note from David Edmonds, M.D.  In reviewing x-rays, 
Dr. Edmonds questioned whether there had been a separation of 
the claviculoacromion joint in the right shoulder, and very 
mild chondrocalcinosis of the proximal humerus.  

SSA records also contained an April 2003 x-ray of bilateral 
shoulders, with an impression of mild osteoarthritis.  An 
August 2004 disability determination concerning bilateral 
shoulder instability and anxiety disorders determined that 
the claimant was not disabled.  

Based upon the preceding, it is evident that there is 
probative evidence for and against the veteran's claims of 
service connection.  On the one hand, the record contains 
several statements made by the veteran in clinical settings 
that mentioned traumatic events other than the in-service 
incident in relation to his shoulders.  Also, the April 2003 
VA examiner appeared to opine that the instability of the 
veteran's shoulder was unrelated to the in-service accident.

On the other hand, a June 1998 VA examination, with claims 
file review, appeared to conclude that the veteran's shoulder 
problems started in the military or soon thereafter.  
Likewise, the February 1999 VA examination attributed more 
than half of the veteran's current symptomatology involving 
pain to the explosion injury.  The April 2002 examiner found 
that it was "conceivable" the trauma to the shoulders at 
the time of the steam burn contributed to shoulder problems 
(but deferred an ultimate conclusion to a future orthopedic 
examination).  In terms of private evidence, Dr. Puziss, 
based upon the veteran's description of events in-service, 
suspected that some form of trauma had been superimposed upon 
a pre-existing multi-directional instability.

While most of the preceding assessments are based upon the 
veteran's rendition of history of an in-service event, the 
veteran's version appeared to accurately reflect the facts in 
the service medical records.  Also, the VA examiners 
evidently reviewed the claims file that included additional 
statements by the veteran concerning other possible injuries 
to the shoulders (as described above).  As such, the June 
1998, February 1999, and April 2002 opinions are reasonably 
relied upon as having considered any statements to the 
contrary of in-service incurrence.  See generally Coburn v. 
Nicholson, No. 03-1345 (U.S. Vet. App. January 26, 2006) 
(recognizing that the Board cannot reject a medical report 
that indicates claims file review without adequately 
discussing those aspects of the report "clearly indicating 
the opposite of that of the medical examiner's.")  

Because the evidence is at least in equipoise regarding the 
element of a nexus between current symptomatology and 
disability and military service, see Alemany v. Brown, 9 Vet. 
App. 518 (1996), that is, several medical records tended to 
essentially state that it was at least as likely as not the 
veteran sustained shoulder injuries in service (with current 
manifestations), the benefit of the doubt is resolved in the 
veteran's favor, and claim is granted.  


ORDER

Entitlement to service connection for a right shoulder 
disability is granted.

Entitlement to service connection for a left shoulder 
disability is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


